                                           Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 1 of 26




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     49HOPKINS, LLC,                                 Case No. 19-cv-00811-SI
                                   8                   Plaintiff,
                                                                                         ORDER GRANTING IN PART AND
                                   9             v.                                      DENYING IN PART DEFENDANTS'
                                                                                         MOTION TO DISMISS SECOND
                                  10     CITY AND COUNTY OF SAN                          AMENDED COMPLAINT
                                         FRANCISCO, et al.,
                                  11                                                     Re: Dkt. No. 54
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Now before the Court is a motion to dismiss filed by defendants City and County of San

                                  15   Francisco (“the City”), Planning Commission of the City and County of San Francisco (“Planning

                                  16   Commission”), San Francisco Planning Department (“Planning Department”), San Francisco

                                  17   Department of Building Inspection (“DBI”), and the San Francisco Board of Supervisors (“BOS”).

                                  18   Pursuant to Civil Local Rule 7-1(b) and General Order No. 72-5, the Court finds this matter

                                  19   appropriate for resolution without oral argument and VACATES the hearing set for September 4,

                                  20   2020. The Court CONTINUES the case management conference to October 16, 2020, at 3:00 p.m.

                                  21   For the reasons set forth below, the Court GRANTS IN PART and DENIES IN PART the motion

                                  22   to dismiss.

                                  23

                                  24                                          BACKGROUND

                                  25          This lawsuit arises out of the demolition of a home in the Twin Peaks neighborhood of San

                                  26   Francisco. Plaintiff is a California limited liability company and is the owner of real property

                                  27   situated at 49 Hopkins Avenue, San Francisco, California. Dkt. No. 51 (“SAC”) ¶ 3. The subject

                                  28   property was originally constructed in 1935 as a one-bedroom, 927 square foot single-family home
                                           Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 2 of 26




                                   1   by well-known architect Richard Neutra. Id. ¶ 21. The home had since been altered, primarily

                                   2   between 1959 and 2004, to include a second story, garage, and an enclosed swimming pool. Id.

                                   3   Post-alterations, the property included a 240 square foot garage; a 1,312 square foot two-story, one-

                                   4   bedroom home; and a 1,580 square foot indoor pool house, for a total of 3,132 square feet. Id. ¶ 22.

                                   5           In 2014, the then-property owner engaged an architect to redesign the property into a three-

                                   6   story, four-bedroom/four bath, 3,675 square foot single-family home with a 240 square foot garage.

                                   7   Id. ¶ 23. The architect submitted the plans to the Planning Department, the then-owner engaged an

                                   8   architectural historian as required to conduct a historic evaluation of the property,1 and on July 25,

                                   9   2014, the then-owner began the permit approval process by submitting the architectural plans

                                  10   (commonly referred to as a “site plan”) to DBI. Id. ¶¶ 23-25. The site plan and subsequently

                                  11   submitted addendum (including structural engineering plans) were part of the plans that were

                                  12   approved under the assigned permit number (“2014 Permit”). Id. ¶ 25. On or about August 10,
Northern District of California
 United States District Court




                                  13   2015, the Planning Department approved the site plan, which authorized:

                                  14                  REMOVAL [OF] EXISTING SUNROOM, INTERIOR REMODEL
                                                      & VERTICAL ADDITION. WORK TO INCL: VERTICAL
                                  15                  ADDITION ABOVE THE 2ND FLOOR, INTERIOR REMODEL
                                                      OF 1ST & 2ND FLOOR. FRONT YARD TO REMOVE EXISTING
                                  16                  WALL ENCLOSURE & PROPOSE LANDSCAPE.
                                  17   Id. ¶ 26. The 2014 Permit required maintaining “(1) portions of the east side CMU [concrete

                                  18   masonry unit] wall; (2) portions of the existing second story kitchen floor; (3) portions of the

                                  19   existing framing above the garage; (4) portions of the westside wall at the bottom of [the] stairs

                                  20   leading to the front entrance[;] and (5) the underlying structure supporting the east side windows.”

                                  21   Id. ¶ 31.

                                  22           On or about December 3, 2015, after the Planning Department and DBI’s approval of the

                                  23   site plan, the then-property owner submitted a structural engineering plan addendum to DBI as part

                                  24   of DBI’s process for approving the 2014 Permit. Id. ¶ 28. In May 2016, DBI approved and stamped

                                  25   the 2014 Permit for the proposed three-story, four-bedroom/four bath single-family home,

                                  26
                                  27           1
                                                The architectural historian determined the property “was not a historic resource given the
                                  28   multiple alterations and renovations that had taken place since Neutra’s original 1935 construction
                                       of the Property.” SAC ¶ 24.
                                                                                         2
                                           Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 3 of 26




                                   1   containing 3,675 square foot of living space and a 240 square foot garage. Id.

                                   2          Plaintiff purchased the property and 2014 Permit in January 2017. Id. ¶ 29. Work on the

                                   3   property began in August 2017 after plaintiff secured construction financing. Id. The SAC alleges,

                                   4   “During the approved demolition work at the Property, the General Contractor exposed various

                                   5   portions of the existing building structure that were previously hidden behind walls. Upon exposure,

                                   6   the General Contractor discovered that several of the structural elements expected to remain in place

                                   7   by the 2014 Permit were, in fact, structurally compromised and he determined that those elements

                                   8   posed immediate life-safety dangers to his construction crew.” Id. ¶ 30. “The General Contractor,

                                   9   based on his professional experience and knowledge, understood and determined that the

                                  10   compromised structural elements uncovered during demolition would need to be removed one way

                                  11   or the other because they could not structurally support the three-story home in the 2014 Permit

                                  12   AND because they posed immediate life-safety hazards for workers.” Id. ¶ 37 (emphasis omitted).
Northern District of California
 United States District Court




                                  13   Rather than stop work, plaintiff’s general contractor “immediately remove[d] the compromised

                                  14   structure for life-safety reasons even though the 2014 Permit called for maintaining those structural

                                  15   elements as part of the new home.” Id. Plaintiff’s general contractor “understood that as a matter

                                  16   of long-standing practice at DBI, the removal of the compromised structure would necessarily

                                  17   require submission of revised structural engineering plans to DBI as part of an alteration permit

                                  18   prior to commencement of any construction.” Id.

                                  19          On October 4, 2017, in response to a neighbor’s complaint, DBI issued a Notice of Violation

                                  20   (“NOV”) “for the portion of demolition work that had occurred beyond the scope of the 2014

                                  21   Permit.” Id. ¶ 38 (emphasis omitted). The notice of violation states that “it appears the scope of

                                  22   demolition has been exceeded. The entire house has been demolished, except for the garage area.”

                                  23   Dkt. No. 37 at 6 (RJN Ex. B – Notice of Violation);2 see also Dkt. No. 55 at 4 (Defs’ RJN Ex. A –

                                  24   Notice of Violation).3 The NOV cited San Francisco Building Code (“SFBC”) section 106A.4.7,

                                  25
                                              2
                                  26            For ease of reference, all citations to page numbers refer to the ECF branded number in the
                                       upper right corner of documents.
                                  27          3
                                                 The Court previously granted judicial notice of this document. Dkt. No. 48 at 1 n.1. The
                                  28   parties have now filed numerous additional requests for judicial notice. Dkt. Nos. 55 (“Defs’ RJN”),
                                       59 (“Pl.’s RJN”), 64. Judicial notice of local laws, resolutions, and records of administrative
                                                                                        3
                                           Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 4 of 26




                                   1   “ADDITIONAL WORK-PERMIT REQUIRED.” SAC ¶ 38. The NOV listed three Corrective

                                   2   Actions: “STOP ALL WORK SFBC section 104A.2.4, file building permit application within 15

                                   3   days with plans, and obtain permit within 30 days and complete all work within 60 days including

                                   4   final inspection and sign-off.” Id. The NOV further stated, “STOP ALL WORK. Submit plans

                                   5   that show full scope of demolition. Plans shall be routed to Planning Dept. For [sic] review and

                                   6   approval. No work may take place until a new building permit has been obtained.” Dkt. No. 55 at

                                   7   4 (Defs’ RJN Ex. A – Notice of Violation).

                                   8          A meeting among plaintiff’s representatives and senior DBI inspectors followed. SAC ¶ 39.

                                   9   Plaintiff alleges that on October 20, 2017, BOS member Aaron Peskin wrote to several individuals,

                                  10   including the head of the Planning Department and the Planning Department’s Zoning

                                  11   Administrator regarding the subject property and said, “This is insane. We need to figure out how

                                  12   to stop this. I am going to start holding hearings as this is happening way too often and is entirely
Northern District of California
 United States District Court




                                  13   unacceptable.” Id. ¶ 40. That same day, the Planning Department’s Zoning Administrator stated

                                  14   via email that the subject property “wasn’t a historic resource because it no longer retained integrity

                                  15   given past alterations. Also. . . the building last sold for $1.7 million . . . so it may appraise out of

                                  16   the CU requirement.” Id. (ellipses and emphases in SAC). The SAC states, “The ‘CU requirement’

                                  17   refers to Planning Code section 317, under which ‘tantamount to demolition’ violations under the

                                  18   Planning Code are processed. If the property at issue is ‘demonstrably not affordable . . . housing’

                                  19   then the property need not go through the Planning Commission to have a ‘tantamount to

                                  20   demolition’ violation approved; the Planning Department may so do without the issuance of a

                                  21   conditional use authorization.” Id. ¶ 40 n.1.

                                  22          On November 7, 2017, the Planning Department issued a Notice of Enforcement (“NOE”).

                                  23

                                  24   proceedings is appropriate here. See, e.g., Colony Cove Properties, LLC v. City Of Carson, 640
                                       F.3d 948, 954-56 n.3-4 (9th Cir. 2011) (taking judicial notice of undisputed contents of local
                                  25   ordinances and resolutions). In all other respects, the parties’ requests for judicial notice are
                                       DENIED without prejudice. The parties largely seek judicial notice either: of the contents of
                                  26   documents that are in dispute, making them inappropriate for judicial notice under Federal Rule of
                                       Evidence 201; or of documents otherwise not properly subject to judicial notice, such as the SAC
                                  27   and prior Court Order in this case and a declaration from plaintiff’s managing member Ross
                                       Johnston. See, e.g., Defs’ RJN, Ex. C-F (seeking judicial notice of documents regarding whether
                                  28   plaintiff requested cancellation of the 2014 Permit); Pl.’s RJN, Ex. A (SAC), O (Prior Order), Q
                                       (Johnston Decl.).
                                                                                       4
                                           Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 5 of 26




                                   1   Id. ¶ 42. The NOE “indicated that ‘the subject property is in violation for exceeding scope of work’

                                   2   under the 2014 Permit” and that the “Planning Department requires that you immediately proceed

                                   3   to abate the violation by submitting a revised Building Permit Application.” Id.

                                   4          Plaintiff alleges that on or about November 17, 2017, “DBI and the Planning Department

                                   5   erroneously instructed the Architect that the 2014 Permit would need to be cancelled in order to

                                   6   submit revised plans, even though work had already commenced under the 2014 Permit.” Id. ¶ 43.

                                   7   Plaintiff alleges that defendants “were required to issue an additional alteration permit for any

                                   8   change in work or additional work, as stated in the NOV, and per SFBC section 106A.4.7[,]” and

                                   9   that defendants lacked the discretion to cancel the 2014 Permit. Id. Plaintiff contends that if “DBI

                                  10   [had] intended to prevent further work from being performed under the 2014 Permit, DBI was

                                  11   required to revoke the 2014 Permit” rather than cancel it. Id. ¶ 43 n.2.

                                  12          On December 7, 2017, plaintiff’s architect submitted revised plans and a conditional use
Northern District of California
 United States District Court




                                  13   authorization (“CUA”) application to the Planning Department, seeking “approval for the portion

                                  14   of demolition that had exceeded the scope of the 2014 Permit and approval for a three-story single-

                                  15   family house substantially similar to the one previously approved[.]” Id. ¶ 46. That same day, the

                                  16   architect also provided the Planning Department with plaintiff’s property purchase agreement for

                                  17   the purpose of appraising out of the CUA requirement. Id. Plaintiff alleges that the subject

                                  18   property’s valuation at the time would have permitted the property to administratively appraise out

                                  19   of the CUA requirement. Id. However, the Planning Department verbally informed plaintiff’s

                                  20   architect that the property would not meet the threshold valuation, “despite the fact that the $1.7

                                  21   million purchase price exceeded the then-existing valuation threshold of $1.63 million. The $1.63

                                  22   million threshold valuation was then changed by the Planning Department’s Assistant Zoning

                                  23   Administrator to $1,900,000 eight days later (effective December 15, 2017), so that the Property no

                                  24   longer qualified for appraising out of the CUA requirement.” Id.

                                  25          Plaintiff alleges that on December 13, 2017, DBI erroneously cancelled the 2014 Permit in

                                  26   violation of its own procedures, and that plaintiff therefore “had no opportunity to appeal the

                                  27   cancellation as would have been the case if the 2014 Permit had been ‘revoked.’” Id. ¶ 47.

                                  28   Subsequently, defendants informed the architect that plaintiff would need to proceed with a CUA
                                                                                         5
                                           Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 6 of 26




                                   1   to legalize the demolition that had exceeded the scope of the 2014 Permit. Id. ¶ 48. Plaintiff states,

                                   2   “Effectively, this meant that the Defendants were now treating the code violation as an ‘unlawful

                                   3   demolition’ under SFBC section 103A.1 instead of a ‘work beyond permit scope’ violation under

                                   4   106A.4.7 for which Plaintiff had been cited.” Id.

                                   5          In January 2018, plaintiff alleges that senior DBI inspectors, “in an apparent response to the

                                   6   brewing political firestorm and a variety of negative press-releases about unauthorized demolition

                                   7   work,” made a presentation to the Building Inspection Commission “on various City construction

                                   8   projects where the scope of a permit had been exceeded[,]” including the subject property. Id. ¶ 49.

                                   9   Plaintiff alleges that throughout January and February 2018 the property “was the hyper-focus” of

                                  10   various negative and false press accounts. Id. ¶ 51. The SAC states that “[b]etween March and

                                  11   October 2018, the Planning Department staff began demanding Plaintiff modify its plan for the

                                  12   Property,” including removal of the third floor of the project, which had previously been authorized
Northern District of California
 United States District Court




                                  13   under the 2014 Permit. Id. ¶ 52. “The Planning Department also indicated to Plaintiff that its

                                  14   recommendation to the Planning Commission would be to approve the CUA, with the modification

                                  15   that the third story be removed.” Id.

                                  16          Plaintiff’s CUA for the property was set to be heard before the Planning Commission on

                                  17   December 13, 2018. Id. ¶ 58. The Notice for the hearing stated that the item was a “Request for

                                  18   Conditional Use Authorization, pursuant to Planning Code Sections 303 and 317 to legalize the

                                  19   tantamount to demolition of a single-family home . . . Preliminary Recommendation: Approve

                                  20   with Conditions and Modifications.” Id. (emphasis in SAC). On December 10, 2018, BOS

                                  21   member Aaron Peskin “announced proposed City legislation that would punish property owners

                                  22   who illegally demolish homes.” Id. ¶ 59. At the December 13, 2018 Planning Commission meeting,

                                  23   “[a]s expected, the Planning Department recommended that the project be modified to two stories

                                  24   instead of the three stories previously approved in the 2014 Permit.” Id. ¶ 61. After plaintiff

                                  25   presented its proposal and after close of public comments, the Planning Commission, “led by

                                  26   Commissioner Richards,” voted 5-0 to approve a project that required plaintiff to (1) rebuild a

                                  27   replica of the 1935 original 927 square foot, one-bedroom structure, and (2) install an “interpretative

                                  28   plaque” stating the property was a replica of a Neutra design that had been “accidently demolished”
                                                                                         6
                                           Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 7 of 26




                                   1   and rebuilt per the decision of the Planning Commission (“CUA Decision I”). Id. ¶¶ 62, 65. Plaintiff

                                   2   alleges that because public comment had closed and because there had been no indication on the

                                   3   Notice of Hearing that the Planning Commission was contemplating requiring plaintiff to build a

                                   4   wholly different project from what was authorized under the 2014 Permit, plaintiff had no

                                   5   opportunity to object and had no automatic appellate rights to challenge the decision. Id. ¶ 65.

                                   6   Following CUA Decision I, the Planning Department determined that it would “prepare a notice

                                   7   once the [CUA Decision] becomes final and give the owner 30 days to respond.” Id. ¶ 66.

                                   8           The SAC alleges that CUA Decision I received “extraordinary levels of media coverage

                                   9   locally, regionally, nationally, and internationally,” and that “within days” plaintiff’s reputation was

                                  10   damaged by negative and unfair coverage “painting Plaintiff as a real estate speculator who illegally

                                  11   demolished the 1935 San Francisco home of a world-renowned architect.” Id. ¶ 67. For instance,

                                  12   on December 15, 2018, the San Francisco Chronicle reported, “Planning Commissioner Dennis
Northern District of California
 United States District Court




                                  13   Richards said he hopes the commission’s action in the 49 Hopkins case will send a message to

                                  14   speculators accustomed to ignoring city planning and building laws with few or no repercussions.

                                  15   ‘We are tired of seeing this happening in the city and are drawing a line in the sand,’ said Richards.”

                                  16   Id. ¶ 92. In a December 17, 2018 Washington Post article,4 Planning Commissioner Richards

                                  17   (whom plaintiff describes as “the ringleader of CUA Decision I”), was quoted as saying, in reaction

                                  18   to plaintiff’s potential appeal to the Board of Supervisors, “They would probably vote 11-0 and tell

                                  19   him to go to hell.” Id. ¶ 68. On January 16, 2019, according to the SAC,

                                  20           Planning Commissioner Richards was quoted in the San Francisco Chronicle as
                                               stating that the Planning Commission never claimed that the building on the Property
                                  21           was historic. Rather, Richards stated, the CUA Decision I was aimed at speculators
                                               who buy modest homes only to knock them down illegally and replace them with
                                  22           much larger, more valuable houses. In response to Plaintiff challenging the CUA
                                               Decision I, Richards replied flippantly:
                                  23
                                               “Good luck to him — he is within his right to appeal, but I don’t know what he thinks
                                  24           he is going to get out of it. He is not going to get permission to build a 4,000-square-
                                               foot replacement structure. I would bet my house on it.”
                                  25
                                       Id. ¶ 69.
                                  26
                                  27
                                               4
                                  28            The SAC states the article ran on December 17, 2017, but the Court presumes this is an
                                       error and the correct year is 2018, given the chronology of events here. See SAC ¶ 68.
                                                                                         7
                                           Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 8 of 26




                                   1          In response, on February 14, 2019, plaintiff filed this action, along with “a related state court

                                   2   action.” Id. ¶¶ 17, 70. Through its attorneys, plaintiff “called the decision ‘invalid, bizarre, and

                                   3   illegal’ in the press. Plaintiff was quoted in the San Francisco Chronicle on February 15, 2019 as

                                   4   saying: ‘This case is just another example of abusive, retroactive government overreach by

                                   5   unaccountable, unelected bureaucrats drunk with power.’” Id. ¶ 91.

                                   6          After filing the instant lawsuit, plaintiff met with the City Attorney’s Office and Planning

                                   7   Department staff to confer about CUA Decision I and develop an alternative project to present to

                                   8   the Planning Commission. Id. ¶ 71. Over the course of nearly seven months, they negotiated a

                                   9   project proposal for a three-story, two-unit building, totaling 4,180 gross square feet allocated into

                                  10   (1) a 2,625 square foot four-bedroom, three-bath, primary unit on the top two floors, (2) a 1,200

                                  11   square foot, two-bedroom, two-bath accessory dwelling unit on the lower level, and (3) a 355 square

                                  12   foot garage.5 Id.
Northern District of California
 United States District Court




                                  13          On August 29, 2019, after denying plaintiff’s request for a continuance, the Planning

                                  14   Commission considered the negotiated project proposal. Id. ¶¶ 73-74. Planning Department staff

                                  15   recommended the Commission approve the proposal. Id. ¶ 74. The Planning Commission did not

                                  16   fully approve the negotiated proposed project, stating that it was “incompatible with the size and

                                  17   massing of the neighborhood[.]” Id. ¶ 76. In its decision (“CUA Decision II”), the Planning

                                  18   Commission limited the project to 3,280 square feet, with at least 1,000 square feet allocated to a

                                  19   two-bedroom accessory dwelling unit, and removed the proposed roof deck from the primary unit.

                                  20   Id. ¶¶ 71, 77-79. Plaintiff alleges that the imposition of these conditions on the negotiated project

                                  21   proposal and the failure to approve the demolition over the scope of the 2014 Permit effectively

                                  22   “resulted in no approval of any project.” Id. ¶ 76. According to plaintiff, the loss of square footage

                                  23   that the Planning Commission imposed (635 square feet from the 2014 Permit plans and 900 square

                                  24   feet from the negotiated project proposal) makes the project economically infeasible. Id. ¶ 77.

                                  25   Plaintiff further alleges that “[t]he actual reason for the Planning Commission’s CUA Decision II

                                  26   was to retaliate against Plaintiff for suing them for the imposition of the CUA Decision I.” Id. ¶ 79.

                                  27

                                  28
                                              5
                                               Plaintiff refers to this project proposal as the “Negotiated Compromise,” SAC ¶ 71, and
                                       the “Negotiated Decision.” See Opp’n at 23.
                                                                                         8
                                            Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 9 of 26




                                   1          In response to CUA Decision II, on October 11, 2019, plaintiff filed an amended complaint,

                                   2   bringing seven claims for relief. See Dkt. No. 23. On February 28, 2020, the Court granted in part

                                   3   and denied in part defendants’ motion to dismiss the amended complaint. Dkt. No. 48. The Court

                                   4   concluded “that plaintiff 49 Hopkins, LLC does not have a vested right in the 2014 permit at issue[.]”

                                   5   Id. at 1. The Court therefore dismissed, with leave to amend, plaintiff’s first cause of action for

                                   6   Violation of Fundamental Vested Rights under 42 U.S.C. § 1983, second cause of action for

                                   7   Violation of Due Process under 42 U.S.C. § 1983, and third cause of action for Inverse

                                   8   Condemnation. The Court deferred ruling on plaintiff’s remaining claims for relief until after the

                                   9   filing of plaintiff’s second amended complaint.

                                  10          On May 8, 2020, plaintiff filed a second amended and supplemental complaint. Dkt. No.

                                  11   51. The second amended complaint includes the following claims for relief: Violation of the

                                  12   Constitutional Right to Petition and of Access to Courts, under 42 U.S.C. § 1983 (First Claim),
Northern District of California
 United States District Court




                                  13   Violation of Due Process under 42 U.S.C. § 1983 (Second Claim), Inverse Condemnation (Third

                                  14   Claim), Violation of Equal Protection under 42 U.S.C. § 1983 (Fourth Claim), Violation of

                                  15   Excessive Fines Clause under 42 U.S.C. § 1983 (Fifth Claim), Writ of Mandate per California Code

                                  16   of Civil Procedure § 1094.5 or 1085 (Sixth Claim), and Writ of Mandate per California Code of

                                  17   Civil Procedure § 1094.5 or 1085, California Government Code § 65589.5 (Seventh Claim).

                                  18   Defendants now move to dismiss all seven claims of the second amended complaint.6

                                  19

                                  20                                         LEGAL STANDARDS

                                  21   I.     Rule 12(b)(1) Motion

                                  22          Fed. R. Civ. P. 12(b)(1) allows a party to challenge a federal court’s jurisdiction over the

                                  23   subject matter of the complaint. As the party invoking the jurisdiction of the federal court, the

                                  24   plaintiff bears the burden of establishing that the court has the requisite subject matter jurisdiction

                                  25   to grant the relief requested. See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377

                                  26
                                              6
                                  27             The SAC also alleges an Eighth Claim (previously brought as the First Claim in the
                                       amended complaint), for violation of fundamental vested rights, which plaintiff realleges “expressly
                                  28   to preserve it for Plaintiff’s right to appeal.” SAC ¶¶ 143-144 & n.5. The Court will not address
                                       this claim further.
                                                                                          9
                                             Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 10 of 26




                                   1   (1994) (internal citations omitted). A complaint will be dismissed if, looking at the complaint as a

                                   2   whole, it appears to lack federal jurisdiction either “facially” or “factually.” Thornhill Publ’g Co.,

                                   3   Inc. v. General Tel. & Elecs. Corp., 594 F.2d 730, 733 (9th Cir. 1979); Safe Air for Everyone v.

                                   4   Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (“A Rule 12(b)(1) jurisdictional attack may be facial or

                                   5   factual.”).

                                   6            When the complaint is challenged for lack of subject matter jurisdiction on its face, all

                                   7   material allegations in the complaint will be taken as true and construed in the light most favorable

                                   8   to the plaintiff. NL Indus. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986).

                                   9            “In resolving a factual attack on jurisdiction, the district court may review evidence beyond

                                  10   the complaint without converting the motion to dismiss into a motion for summary judgment.” Safe

                                  11   Air for Everyone, 373 F.3d at 1039 (citing Savage v. Glendale Union High Sch., 343 F.3d 1036,

                                  12   1039 n.2 (9th Cir. 2003)). If the moving party converts its motion to dismiss into a factual motion
Northern District of California
 United States District Court




                                  13   by submitting affidavits, the opposing party must then also present affidavits or other evidence to

                                  14   meet its burden for satisfying subject matter jurisdiction. Id.

                                  15

                                  16   II.      Rule 12(b)(6) Motion

                                  17            A complaint must contain “a short and plain statement of the claim showing that the pleader

                                  18   is entitled to relief,” and a complaint that fails to do so is subject to dismissal pursuant to Rule

                                  19   12(b)(6). Fed. R. Civ. P. 8(a)(2). To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must

                                  20   allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

                                  21   550 U.S. 544, 570 (2007). This “facial plausibility” standard requires the plaintiff to allege facts

                                  22   that add up to “more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v.

                                  23   Iqbal, 556 U.S. 662, 678 (2009). While courts do not require “heightened fact pleading of

                                  24   specifics,” a plaintiff must allege facts sufficient to “raise a right to relief above the speculative

                                  25   level.” Twombly, 550 U.S. at 555, 570. “A pleading that offers ‘labels and conclusions’ or ‘a

                                  26   formulaic recitation of the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678

                                  27   (quoting Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’

                                  28   devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557). “While legal
                                                                                           10
                                            Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 11 of 26




                                   1   conclusions can provide the framework of a complaint, they must be supported by factual

                                   2   allegations.” Id. at 679.

                                   3           In reviewing a Rule 12(b)(6) motion, courts must accept as true all facts alleged in the

                                   4   complaint and draw all reasonable inferences in favor of the non-moving party. See Usher v. City

                                   5   of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, courts are not required to accept as

                                   6   true “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                   7   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (citation omitted).

                                   8           If a court dismisses a complaint, it must decide whether to grant leave to amend. The Ninth

                                   9   Circuit has repeatedly held that “a district court should grant leave to amend even if no request to

                                  10   amend the pleading was made, unless it determines that the pleading could not possibly be cured by

                                  11   the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (citations and

                                  12   internal quotation marks omitted).
Northern District of California
 United States District Court




                                  13

                                  14                                              DISCUSSION

                                  15   I.      Plaintiff’s Claims Under 42 U.S.C. § 1983

                                  16           In order to state a claim under § 1983, a plaintiff must show both (1) the deprivation of a

                                  17   right secured by the Constitution and laws of the United States, and (2) that the deprivation was

                                  18   committed by a person acting under color of state law. 42 U.S.C. § 1983; Broam v. Bogan, 320

                                  19   F.3d 1023, 1028 (9th Cir. 2003). Plaintiff’s first, second, third, fourth, and fifth causes of action

                                  20   implicate § 1983.

                                  21

                                  22           A.     Constitutional Right to Petition and of Access to Courts (First Claim)

                                  23           In the SAC, plaintiff adds a new claim for relief under the First Amendment of the U.S.

                                  24   Constitution. See SAC ¶¶ 94-97. Plaintiff alleges that it “has made active and continuous attempts

                                  25   to protect its Property interest and prosecute Defendants’ illegal CUA Decision I and CUA Decision

                                  26   II by filing this action, filing the related state court action, and making public statements about the

                                  27   improprieties of the Planning Commission and Commissioner Richards.” Id. ¶ 96. Plaintiff alleges

                                  28   that after it “made such public statements and sued Defendants for their imposition of the CUA
                                                                                         11
                                           Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 12 of 26




                                   1   Decision I, Defendants deliberately and intentionally retaliated against Plaintiff via Defendants[’]

                                   2   imposition of CUA Decision II for Plaintiff exercising Plaintiff’s constitutional right to petition the

                                   3   government for redress of its grievances.” Id. In other words, plaintiff’s First Amendment theory

                                   4   is that “Defendants’ imposition of CUA Decision II was retaliatory in nature in that it was meant to

                                   5   stifle Plaintiff’s constitutional rights . . . .” Id. ¶ 97.

                                   6           In their motion to dismiss, defendants misconstrue the nature of this claim, arguing that

                                   7   “Plaintiff appears to assert that its First Amendment rights were violated when Plaintiff was forced

                                   8   to submit to the Conditional Use process” and stating that “Plaintiff’s application for a Conditional

                                   9   Use authorization is not equivalent to a petition to the Government for redress of grievances under

                                  10   the First Amendment.” Dkt. No. 54 (“Mot.”) at 20. In their reply brief, defendants argue that

                                  11   “Plaintiff offers wholly unsupported conclusions, without factual allegations supporting a

                                  12   cognizable claim that the City ‘retaliated,’ injuring Plaintiff.” Dkt. No. 63 (“Reply”) at 9.
Northern District of California
 United States District Court




                                  13           The Court agrees with defendants that the SAC offers only conclusory allegations on an

                                  14   element of plaintiff’s First Amendment retaliation claim, namely, the causal relationship between

                                  15   the protected activity and defendants’ conduct. As the Ninth Circuit has explained,

                                  16           To bring a First Amendment retaliation claim, the plaintiff must allege that (1) it
                                               engaged in constitutionally protected activity; (2) the defendant’s actions would
                                  17           “chill a person of ordinary firmness” from continuing to engage in the protected
                                               activity; and (3) the protected activity was a substantial motivating factor in the
                                  18           defendant’s conduct—i.e., that there was a nexus between the defendant’s actions
                                               and an intent to chill speech. O’Brien [v. Welty], 818 F.3d [920,] 933-34 [(9th Cir.
                                  19           2016)] (citing Pinard v. Clatskanie Sch. Dist. 6J, 467 F.3d 755, 770 (9th Cir. 2006);
                                               Mendocino Envt’l Ctr. v. Mendocino County, 192 F.3d 1283, 1300 (9th Cir. 1999));
                                  20           see also Blair v. Bethel Sch. Dist., 608 F.3d 540, 543 (9th Cir. 2010). Further, to
                                               prevail on such a claim, a plaintiff need only show that the defendant “intended to
                                  21           interfere” with the plaintiff’s First Amendment rights and that it suffered some injury
                                               as a result; the plaintiff is not required to demonstrate that its speech was actually
                                  22           suppressed or inhibited. Mendocino Envt’l Ctr., 192 F.3d at 1300.
                                  23   Arizona Students’ Ass’n v. Arizona Bd. of Regents, 824 F.3d 858, 867 (9th Cir. 2016). But see Sharp

                                  24   v. County of Orange, 871 F.3d 901, 919 (9th Cir. 2017) (applying but-for causation standard in

                                  25   summary judgment context); see also Skoog v. County of Clackamas, 469 F.3d 1221, 1231-32 (9th

                                  26   Cir. 2006). “At the pleading stage, a plaintiff adequately asserts First Amendment retaliation if the

                                  27   complaint alleges plausible circumstances connecting the defendant’s retaliatory intent to the

                                  28   suppressive conduct.” Arizona Students’ Ass’n, 824 F.3d at 870 (citing O’Brien, 818 F.3d at 933-
                                                                                              12
                                             Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 13 of 26




                                   1   34, 935).

                                   2            Thus, in Arizona Students’ Association, the Ninth Circuit reversed the dismissal of a First

                                   3   Amendment retaliation claim brought by a non-profit student corporation against the Arizona Board

                                   4   of Regents, after the Board suspended collection of the student corporation’s funding weeks after

                                   5   an election in which the corporation advocated for a ballot initiative that several members of the

                                   6   Board had opposed. In finding that the complaint adequately alleged the defendant acted with a

                                   7   retaliatory motive, the Ninth Circuit cited “several plausible factual allegations”: that several

                                   8   Regents publicly acknowledged the decision to suspend fee collection was “political in nature and

                                   9   resulted from [the plaintiff’s] advocacy in support of” the ballot initiative; that several members of

                                  10   the Board criticized the plaintiff for supporting the initiative; and the temporal proximity between

                                  11   the plaintiff’s exercise of its free speech rights and Board’s allegedly retaliatory conduct. Id. at 870-

                                  12   71.
Northern District of California
 United States District Court




                                  13            By contrast, in a case out of this District, Judge Seeborg found that the plaintiff AIDS

                                  14   Healthcare Foundation, Inc. failed to adequately allege that San Francisco city legislators had

                                  15   retaliated against it “for taking a public and unpopular position in opposition to a certain HIV/AIDS

                                  16   treatment [PrEP]” when the City passed new zoning rules, with the effect of delaying and imposing

                                  17   additional costs on the plaintiff's pending building permit application. AIDS Healthcare Found.,

                                  18   Inc. v. City & County of San Francisco, No. 14-cv-3499-RS, Dkt. No. 53 at 1, 11-13 (N.D. Cal. Jan.

                                  19   21, 2015). Judge Seeborg summarized the relevant allegations as follows:

                                  20            Supervisor Wiener publicly advocates the use of PrEP; AHF is a visible critic of the
                                                same medication. AHF’s views in this regard are apparently controversial within the
                                  21            HIV/AIDS healthcare community and conflict with the position taken by SFAF, a
                                                competing healthcare organization supported by Supervisor Wiener. Without more,
                                  22            these allegations simply cannot support an inference that Supervisor Wiener
                                                spearheaded the passage of the Interim Controls to punish AHF for its views.
                                  23
                                       Id. at 12. Finding the complaint failed to “achieve the requisite standard of plausibility” under Iqbal,
                                  24
                                       Judge Seeborg dismissed the claim with leave to amend. Id. at 12-13.
                                  25
                                                Here, the allegations of the SAC are more like those of AIDS Healthcare Foundation than
                                  26
                                       of Arizona Students’ Association. The SAC lacks detail to support the allegations that CUA
                                  27
                                       Decision II was a retaliatory response to plaintiff filing this lawsuit or to plaintiff making negative
                                  28
                                                                                          13
                                          Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 14 of 26




                                   1   remarks in the press. Taking the allegations of the SAC as true, the SAC shows that plaintiff’s

                                   2   property was already the subject of controversy before plaintiff filed suit or spoke to the press.

                                   3   Plaintiff filed suit in this Court on February 14, 2019. Dkt. No. 1; SAC ¶ 70. In the wake of the

                                   4   December 2018 CUA Decision I, plaintiff made comments to the press that the decision was

                                   5   “invalid, bizarre, and illegal,” and plaintiff was quoted in the San Francisco Chronicle on February

                                   6   15, 2019, saying, “This case is just another example of abusive, retroactive government overreach

                                   7   by unaccountable, unelected bureaucrats drunk with power.” SAC ¶ 90. Following CUA Decision

                                   8   I, nearly seven months of meetings and negotiations ensued among plaintiff, the City Attorney’s

                                   9   Office, and Planning Department staff. Id. ¶ 70. This resulted in a project proposal for a 31 foot

                                  10   tall, three-story, two-unit building, allocated into (1) a 2,625 square foot four-bedroom, three-bath,

                                  11   primary unit with a roof deck on the top two floors, (2) a 1,200 square foot, two-bedroom, two-bath

                                  12   accessory dwelling unit on the lower level, and (3) a 355 square foot garage. Id. On August 29,
Northern District of California
 United States District Court




                                  13   2019, in CUA Decision II, the Planning Commission “approved” the project, with limitations as

                                  14   follows: the project would not exceed 3,280 square feet, with at least 1,000 square feet allocated to

                                  15   a two-bedroom accessory dwelling unit, and without the proposed roof deck on the primary unit.

                                  16   Id. ¶¶ 71, 77-79.

                                  17          What the SAC lacks are any allegations rising above the speculative level to tie CUA

                                  18   Decision II to plaintiff’s filing of the lawsuit or speaking out in the press. From the timeline of the

                                  19   SAC, it appears that the City Attorney’s Office and Planning Department staff began negotiations

                                  20   with plaintiff before or around the time that plaintiff filed this suit (i.e., roughly seven months, see

                                  21   id. ¶ 71), and that those negotiations continued well after plaintiff filed suit. Plaintiff cites no

                                  22   statements from any defendant that CUA Decision II was a “political decision” or that it was meant

                                  23   as punishment for plaintiff’s exercise of First Amendment rights. While the SAC cites a quote from

                                  24   Planning Commissioner Richards that he would “bet [his] house on it” that plaintiff would never

                                  25   gain approval to build a 4,000 square foot structure, that statement was made in January 2019, nearly

                                  26   one month before plaintiff sued or was quoted in the San Francisco Chronicle. See id. ¶ 69.

                                  27          Because the SAC lacks allegations showing “a nexus between the defendant’s actions and

                                  28   an intent to chill speech,” see Arizona Students’ Ass’n, 824 F.3d at 867, plaintiff’s First Claim is
                                                                                         14
                                          Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 15 of 26




                                   1   DISMISSED, with leave to amend.

                                   2

                                   3          B.        Due Process (Second Claim)

                                   4          In relevant part, the Fourteenth Amendment commands that “no state shall make or enforce

                                   5   any law which shall abridge the privileges or immunities of citizens of the United States; nor shall

                                   6   any state deprive any person of life, liberty, or property, without due process of law . . . .” U.S.

                                   7   Const. amend. XIV § 1. Plaintiff contends that defendants violated its procedural and substantive

                                   8   due process rights. SAC ¶ 105.

                                   9          To succeed on either a substantive or procedural due process claim, a plaintiff “must first

                                  10   demonstrate that he was deprived of a constitutionally protected property interest.” Gerhart v. Lake

                                  11   County, Mont., 637 F.3d 1013, 1019 (9th Cir. 2011) (citing Shanks v. Dressel, 540 F.3d 1082, 1087

                                  12   (9th Cir. 2008) (substantive due process); Foss v. Nat’l Marine Fisheries Serv., 161 F.3d 584, 588
Northern District of California
 United States District Court




                                  13   (9th Cir. 1998) (procedural due process)). As stated by the Ninth Circuit,

                                  14          [I]n Nunez, we explicitly held that “[t]here is no general liberty interest in being free
                                              from capricious government action.” Nunez [v. City of Los Angeles], 147 F.3d.
                                  15          [867,] 873 [(9th Cir. 1998)]; see City of Cuyahoga Falls[, Ohio v. Buckeye Comm.
                                              Hope Fdn.], 538 U.S. [188,] 200, 123 S. Ct. 1389 [(2003)] (Scalia, J., concurring)
                                  16          (“Those who claim ‘arbitrary’ deprivations of non-fundamental liberty interests must
                                              look to the Equal Protection Clause.”).
                                  17
                                       Squaw Valley Dev. Co. v. Goldberg, 375 F.3d 936, 949 (9th Cir. 2004), overruled on other grounds
                                  18
                                       by Lingle v. Chevron U.S.A. Inc., 544 U.S. 528 (2005).
                                  19
                                              The Court previously dismissed this claim with direction for plaintiff to amend “to specify
                                  20
                                       exactly what property rights defendants impinged.” Dkt. No. 48 at 9. The SAC is less than clear
                                  21
                                       on the property right at stake but appears to continue to rest on a vested right to the 2014 Permit
                                  22
                                       even after the Court rejected this argument. See SAC ¶¶ 99, 100, 102, 104.7
                                  23

                                  24
                                              7
                                  25              These paragraphs allege, in relevant part:

                                  26          Defendants’ cancellation of the 2014 Permit, requirement that Plaintiff submit a
                                              CUA application to appear before the Planning Commission, CUA Decision I, and
                                  27          CUA Decision II deprived Plaintiff of due process as required by law in that such
                                              cancellation, submission requirements, and CUA decisions were made without
                                  28          notice, and/or after public comment had closed, and/or without allowing Plaintiff an
                                              opportunity to object or appeal.
                                                                                      15
                                          Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 16 of 26




                                   1          In its opposition to the motion to dismiss, plaintiff articulates the following property

                                   2   interests: “(1) the right to be free of selective enforcement of the laws; (2) the right to use and

                                   3   enjoyment of its Property; (3) the right under the California Housing Accountability Act, Gov. Code

                                   4   section 65589.5 (the ‘HAA’) to approval of the Negotiated Decision; and (4) reputational injury

                                   5   combined with Defendants’ deprivation of the aforesaid interests.” Dkt. No. 58 (“Opp’n”) at 23.

                                   6          Plaintiff raises the first interest, the right to be free of selective enforcement of the laws, only

                                   7   with respect to its Equal Protection claim, which the Court addresses in § I.D, below. With regard

                                   8   to “the right to use and enjoyment of its Property,” the Court agrees with defendants that plaintiff

                                   9   has not articulated a cognizable property interest under the facts alleged here. Plaintiff relies on

                                  10

                                  11

                                  12          SAC ¶ 99.
Northern District of California
 United States District Court




                                  13          . . . DBI unlawfully deprived Plaintiff of its property interest by cancelling the 2014
                                              Permit without notice and thus violated Plaintiff’s substantive and procedural due
                                  14          process rights.

                                  15          Id. ¶ 100.

                                  16          . . . the Planning Commission unlawfully deprived Plaintiff of right to appeal DBI’s
                                              cancellation of the 2014 Permit, rejected continuance requests at both CUA hearings
                                  17          that are customarily granted, deprived Plaintiff of right to be heard prior to imposing
                                              a wholly new project on Plaintiff during both CUA Decision I and CUA Decision II,
                                  18          provided no notice of its imposition of the CUA Decision I or CUA Decision II, and
                                              deprived Plaintiff [of] a meaningful opportunity to be heard on CUA Decision I or
                                  19          CUA Decision II. . . . The Planning Commission’s failure to give Plaintiff notice of
                                              its intent to deprive Plaintiff of its property interests and failure to allow Plaintiff a
                                  20          meaningful opportunity to be heard regarding CUA Decision I and CUA Decision II
                                              violated Plaintiff’s due process.
                                  21
                                              Id. ¶ 102.
                                  22
                                              The cancellation of the 2014 Permit, CUA Decision I, and CUA Decision II
                                  23          arbitrarily, capriciously, improperly, and unreasonably imposes a requirement that
                                              Plaintiff construct a building of 3,280 square feet – a wholly separate project than
                                  24          the 3,915 square foot building approved under the 2014 Permit and a wholly separate
                                              project from the Negotiated Compromise – without due process of law.
                                  25
                                              Id. ¶ 104.
                                  26
                                              For the foregoing reasons, the cancellation of the 2014 Permit, the CUA Decision I,
                                  27          and CUA Decision II violate Plaintiff’s right to substantive and procedural due
                                              process of law.
                                  28
                                              Id. ¶ 105.
                                                                                          16
                                          Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 17 of 26




                                   1   Squaw Valley for the proposition that there is a “constitutionally ‘protected property interest’ in a

                                   2   landowner’s right to ‘devote [his] land to any legitimate use.’” Id. at 24 (quoting Squaw Valley Dev.

                                   3   Co., 375 F.3d at 949). Yet the Squaw Valley court didn’t reach the question of whether a plaintiff

                                   4   developer had stated a substantive due process claim; instead, the court found that claim was

                                   5   foreclosed by the Takings Clause (a proposition that the Supreme Court since overruled in Lingle).

                                   6   The Ninth Circuit in Squaw Valley said only that “presumably” the developer’s substantive due

                                   7   process claim rested on the assertion that the “alleged overzealous and selective regulation of Squaw

                                   8   Valley interferes with its use of its real property”—the court made no ruling that such a claim was

                                   9   validly stated. See Squaw Valley Dev. Co., 375 F.3d at 949. Likewise, Harris (as relied on by the

                                  10   Squaw Valley court) is distinguishable, in that there the Ninth Circuit stated that the county’s

                                  11   rezoning of the plaintiff’s land to residential use “unquestionably” deprived the plaintiff of his right

                                  12   to use the property for commercial purposes. See Harris v. County of Riverside, 904 F.2d 497, 501
Northern District of California
 United States District Court




                                  13   (9th Cir. 1990).

                                  14          Here, even under the facts alleged in the SAC, plaintiff has not been deprived of its right to

                                  15   use and enjoyment of the property. Although plaintiff argues that CUA Decision II “in effect,

                                  16   resulted in no approval of any project[,]” see Opp’n at 18, the facts pleaded show otherwise. In

                                  17   CUA Decision II, plaintiff received approval to proceed with a project totaling 3,280 square feet,

                                  18   consisting of two units, with the accessory dwelling unit having two bedrooms and at least 1,000

                                  19   square feet. SAC ¶¶ 77-79. Plaintiff’s allegation that “[t]he loss of square footage makes the

                                  20   [project approved in CUA Decision II] economically infeasible” is simply not plausible.

                                  21          Third, plaintiff asserts a property right in its alleged “right . . . to approval of the Negotiated

                                  22   Decision” under California Government Code section 65589.5. Opp’n at 23. The Court presumes

                                  23   that plaintiff relies on subsection (j), as contrasted with subsection (d), which applies to “very low,

                                  24   low-, or moderate-income households.” See Cal. Gov’t Code § 65589.5(d), (j). Subsection (j)

                                  25   provides, in relevant part:

                                  26          (j)(1) When a proposed housing development project complies with applicable,
                                              objective general plan, zoning, and subdivision standards and criteria, including
                                  27          design review standards, in effect at the time that the application was deemed
                                              complete, but the local agency proposes to disapprove the project or to impose a
                                  28          condition that the project be developed at a lower density, the local agency shall base
                                                                                          17
                                          Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 18 of 26



                                              its decision regarding the proposed housing development project upon written
                                   1          findings supported by a preponderance of the evidence on the record that both of the
                                              following conditions exist:
                                   2
                                              (A) The housing development project would have a specific, adverse impact upon
                                   3          the public health or safety unless the project is disapproved or approved upon the
                                              condition that the project be developed at a lower density. As used in this paragraph,
                                   4          a “specific, adverse impact” means a significant, quantifiable, direct, and
                                              unavoidable impact, based on objective, identified written public health or safety
                                   5          standards, policies, or conditions as they existed on the date the application was
                                              deemed complete.
                                   6
                                              (B) There is no feasible method to satisfactorily mitigate or avoid the adverse impact
                                   7          identified pursuant to paragraph (1), other than the disapproval of the housing
                                              development project or the approval of the project upon the condition that it be
                                   8          developed at a lower density.
                                   9   Id. § 65589.5(j).
                                  10
                                       Subsection (h) further provides:
                                  11
                                              “Disapprove the housing development project” includes any instance in which a local
                                  12          agency does either of the following:
Northern District of California
 United States District Court




                                  13          (A) Votes on a proposed housing development project application and the application
                                              is disapproved, including any required land use approvals or entitlements necessary
                                  14          for the issuance of a building permit.

                                  15          (B) Fails to comply with the time periods specified in subdivision (a) of Section
                                              65950. An extension of time pursuant to Article 5 (commencing with Section 65950)
                                  16          shall be deemed to be an extension of time pursuant to this paragraph.

                                  17   Id. § 65589.5(h).

                                  18          Plaintiff relies on a ruling out of this District, North Pacifica, LLC. v. City of Pacifica, 234

                                  19   F. Supp. 2d 1053, 1059-60 (N.D. Cal. 2002), disapproved on other grounds by N. Pacifica LLC v.

                                  20   City of Pacifica, 526 F.3d 478 (9th Cir. 2008). There, the plaintiff asserted a substantive due process

                                  21   right to approval of its permit application under section 65589.5, after the city took nearly two years

                                  22   to approve the application. The district court found that the plaintiff had sufficiently asserted a

                                  23   constitutionally protected property interest in the enforcement of section 65589.5. N. Pacifica, LLC,

                                  24   234 F. Supp. 2d at 1059-60. That case is distinguishable because the statute lists delays in the

                                  25   approval process as one of two circumstances constituting a “disapproval” that must trigger the local

                                  26   agency to make certain findings. See Cal. Gov’t Code § 65589.5(h)(6). Moreover, defendants

                                  27   argue, and this Court agrees, that the statute does not on its face entitle a developer to approval of a

                                  28   proposed project as it is proposed. See Gerhart, 637 F.3d at 1019 (“To have a property interest in a

                                                                                         18
                                          Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 19 of 26




                                   1   government benefit, ‘a person clearly must have more than an abstract need or desire for [the

                                   2   benefit]. He must have more than a unilateral expectation of it. He must, instead have a legitimate

                                   3   claim of entitlement to it.’”) (quoting Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972)

                                   4   (emphasis added by Ninth Circuit). Rather, the statute states that if the local agency disapproves

                                   5   the project, or if it requires the project be developed at a lower density, then the agency must make

                                   6   certain findings. See Cal. Gov’t Code § 65589.5(j)(1). The Court finds that the property interest in

                                   7   section 65589.5 that plaintiff articulates does not rise to the level of a constitutionally protected

                                   8   interest under the Due Process Clause.8

                                   9          Finally, plaintiff argues that “a plaintiff is deprived of a due process liberty when government

                                  10   both injures one’s reputation and extinguishes legal rights.” Opp’n at 25. Even disregarding the

                                  11   threadbare nature of the allegations concerning harm to plaintiff’s reputation in the SAC, where the

                                  12   Court has now found there are no “aforesaid property interest deprivations,” see id., plaintiff has
Northern District of California
 United States District Court




                                  13   failed to state a constitutionally protected property interest based on reputational harm.

                                  14          Where there is no constitutionally protected property interest, there can be no Due Process

                                  15   violation. The Court previously dismissed the Due Process claim with leave to amend to specify

                                  16   exactly what property rights defendants impinged. Having found that the SAC still fails to identify

                                  17   a cognizable property right, the Court will not grant further leave to amend this claim. Accordingly,

                                  18   the Due Process claim (Second Claim) is DISMISSED with prejudice.

                                  19

                                  20          C.      Inverse Condemnation (Third Claim)

                                  21          Plaintiff invokes the Fifth Amendment’s Takings Clause, which states, “nor shall private

                                  22   property be taken for public use, without just compensation.” U.S. Const. amend. V § 4; SAC ¶ 109.

                                  23   As with a Due Process claim, the Takings Clause requires that “a plaintiff must first establish that

                                  24   he possesses a constitutionally protected property interest.” See McIntyre v. Bayer, 339 F.3d 1097,

                                  25   1099 (9th Cir. 2003) (citing Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1000-01 (1984)).

                                  26
                                  27          8
                                                The Court notes, however, that this claim will survive in some form, see § II, in that plaintiff
                                  28   also seeks a writ of mandate under California law “directing Defendants to approve the Negotiated
                                       Compromise as required under . . . Gov. Code section 65589.5 et seq.” SAC ¶ 131.
                                                                                        19
                                          Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 20 of 26




                                   1          The Court previously dismissed this claim with leave to amend in light of the Court’s ruling

                                   2   that plaintiff does not have a vested right in the 2014 Permit. Dkt. No. 48 at 11. Now, having found

                                   3   that the SAC still fails to allege a constitutionally protected property interest, for the same reasons

                                   4   discussed in § I.B above, the Inverse Condemnation/Takings Clause claim (Third Claim) is

                                   5   DISMISSED with prejudice.

                                   6

                                   7          D.      Equal Protection (Fourth Claim)

                                   8          Plaintiff’s “equal protection claims do not require a constitutionally protected property

                                   9   interest.” See Hermosa on Metropole, LLC v. City of Avalon, 659 F. App’x 409, 411 (9th Cir. 2016)

                                  10   (citing Outdoor Media Grp. v. City of Beaumont, 506 F.3d 895, 903 (9th Cir. 2007)). The Equal

                                  11   Protection Clause ensures that “all persons similarly situated should be treated alike.” City of

                                  12   Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). The parties agree that because plaintiff
Northern District of California
 United States District Court




                                  13   asserts an Equal Protection claim as a “class of one” rather than based on membership in a protected

                                  14   class, rational basis review applies; that is, the action being challenged must bear “a rational relation

                                  15   to some legitimate end.” See Romer v. Evans, 517 U.S. 620, 631 (1996); see also Engquist v. Oregon

                                  16   Dept. of Agriculture, 478 F.3d 985, 993 (9th Cir. 2007) (“we have applied the class-of-one theory

                                  17   in the regulatory land-use context to forbid government actions that are arbitrary, irrational, or

                                  18   malicious”) (citations omitted).

                                  19          The Court previously deferred ruling on this claim until after the filing of the second

                                  20   amended complaint. Dkt. No. 48 at 10. The Court now finds that the SAC pleads sufficient facts

                                  21   for the Equal Protection claim to survive a motion to dismiss. In the SAC, plaintiff contends that

                                  22   defendants “singled out and targeted Plaintiff” in multiple ways: (1) by cancelling the 2014 Permit,

                                  23   instead of revoking or suspending it, as it did with other properties; (2) by citing plaintiff for a

                                  24   violation of “work beyond permit scope” violation under San Francisco Building Code (SFBC)

                                  25   section 106A.4.7 but then requiring plaintiff to submit to the Conditional Use Authorization

                                  26   requirements of Planning Code section 317 (for a “tantamount to demolition” violation);9 (3) by

                                  27
                                              9
                                  28              Plaintiff further alleges that the CUA process under Planning Code section 317 required
                                       plaintiff to go to a hearing before the Planning Commission, whereas following the “work beyond
                                                                                         20
                                          Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 21 of 26




                                   1   imposing CUA Decision I; and (4) by imposing CUA Decision II. SAC ¶ 114. By doing so, plaintiff

                                   2   alleges defendants intentionally treated it “differently than similarly situated properties, including

                                   3   one owned by Planning Commissioner Dennis Richards.” Id. The SAC also alleges that after

                                   4   learning of the demolition at the subject property, Supervisor Aaron Peskin wrote to the head of the

                                   5   Planning Department and others, “This is insane. We need to figure out how to stop this. I am

                                   6   going to start holding hearings as this is happening way too often and is entirely unacceptable.” Id.

                                   7   ¶ 40.

                                   8           It may behoove plaintiff to narrow its theories of liability in the future. For now, the Court

                                   9   finds adequate plaintiff’s allegations that it was singled out for unfair treatment with the imposition

                                  10   of CUA Decision I and CUA Decision II. With CUA Decision I, plaintiff presented a project

                                  11   proposal “for a three-story single-family home substantially similar to the one previously approved

                                  12   by the Planning Department in the 2014 Permit.” Id. ¶¶ 46, 62. Yet despite prior approval of a
Northern District of California
 United States District Court




                                  13   three-story, 3,675 square foot single-family home, in December 2018 the Planning Commission

                                  14   “approved” a plan in which plaintiff would be required to rebuild a replica of the original, 927 square

                                  15   foot house built in 1935 and to install an “interpretative plaque” stating that the property was a

                                  16   replica of a Neutra design that had been “accidentally demolished” and rebuilt per the decision of

                                  17   the Planning Commission. Id. ¶ 65. Plaintiff alleges this decision was issued after the close of

                                  18   public comment and without any warning to plaintiff that the Commission was considering

                                  19   approving this “wholly different project” from what was previously permitted.10 Id. In 2019,

                                  20   plaintiff, the City Attorney’s Office, and Planning Department staff engaged in nearly seven months

                                  21   of negotiations, with staff checking in with the Planning Commission on what it would be inclined

                                  22   to approve, to negotiate a compromise on a two-unit building totaling 4,180 square feet. Id. ¶ 71.

                                  23   Yet at the Planning Commission hearing on this project, the Commission rejected the negotiated

                                  24

                                  25
                                       permit scope” process would have allowed plaintiff to proceed without a Planning Commission
                                  26   hearing. SAC ¶¶ 48, 101-102.
                                               10
                                  27             The SAC alleges that between March 2018 and October 2018, Planning Department staff
                                       “began demanding Plaintiff modify its plan for the Property” by removing the third floor of the
                                  28   project but does not allege that staff indicated plaintiff may only receive approval for rebuilding the
                                       original one-story 927 square foot home. See SAC ¶ 52.
                                                                                          21
                                          Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 22 of 26




                                   1   proposal and approved a two-unit project comprised of 3,280 square feet and without the roof deck

                                   2   that would have made the project comply with “open space” regulations under the Planning Code.

                                   3   Id. ¶¶ 77-79.

                                   4          In their motion to dismiss, defendants do not provide a rational basis for the Planning

                                   5   Commission’s actions. Defendants state that “the City’s Planning Code provides broad discretion

                                   6   to the Planning Commission to shape projects in the Conditional Use process[,]” Mot. at 23, but that

                                   7   argument does not address whether the Planning Commission exercised its discretion in an arbitrary,

                                   8   irrational, or malicious manner. See Engquist, 478 F.3d at 993.

                                   9          Defendants also argue that they “required other similarly situated property owners who

                                  10   demolished residences without appropriate permits to obtain and comply with a conditional use

                                  11   authorization requirement of Section 317 of the Planning Code.” Reply at 12 (citing Defs’ RJN,

                                  12   Ex. H). Meanwhile, the SAC describes two properties that plaintiff alleges were similarly situated,
Northern District of California
 United States District Court




                                  13   in that they were also cited for exceeding the scope of their permits, but that those properties did not

                                  14   have their permits cancelled and/or were not forced to submit to the CUA process that required a

                                  15   Planning Commission hearing. See SAC ¶¶ 55, 82-84. These sorts of factual disputes are best

                                  16   reserved for summary judgment and the Court will not at this stage engage in analysis of the

                                  17   similarities and differences of various real property and the types of building permit violations that

                                  18   occurred at each.

                                  19          Rather, taking plaintiff’s allegations as true, the Court DENIES defendants’ motion to

                                  20   dismiss the Equal Protection claim (Fourth Claim) of the SAC.

                                  21

                                  22          E.       Excessive Fines (Fifth Claim)

                                  23          The Excessive Fines Clause of the Eighth Amendment prohibits the government from

                                  24   imposing “excessive fines” as punishment. See U.S. Const. amend. VIII. The Excessive Fines

                                  25   Clause is an incorporated protection applicable to the States under the Fourteenth Amendment’s

                                  26   Due Process Clause. Timbs v. Indiana, 139 S. Ct. 682, 691 (2019). “The Excessive Fines Clause

                                  27   . . . limits the government’s power to extract payments, whether in cash or in kind, as punishment

                                  28
                                                                                         22
                                          Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 23 of 26




                                   1   for some offense.” United States v. Bajakajian, 524 U.S. 321, 328 (1998) (internal quotation marks

                                   2   and citation omitted).

                                   3          The Court previously deferred ruling on Plaintiff’s Excessive Fines claim until after the

                                   4   filing of the SAC. Dkt. No. 48 at 10. Plaintiff now asserts defendants violated the Excessive Fines

                                   5   Clause when, “as punishment for Plaintiff exceeding the scope of the 2014 Permit, they invalidated

                                   6   Plaintiff’s vested rights and/or property interests by unlawfully cancelling the 2014 Permit.” SAC

                                   7   ¶ 118. Plaintiff also alleges that “CUA Decision I and CUA Decision II deprived Plaintiff of any

                                   8   viable economically productive use of the Property. Defendants imposed this arbitrary, unlawful

                                   9   and excessive fine on Plaintiff all without notice, opportunity to object or appeal, and without due

                                  10   process of law.” Id.

                                  11          For several reasons, the Court finds the Excessive Fines Clause inapplicable to the facts at

                                  12   hand. First, in Browning-Ferris Industries of Vermont, Inc., v. Kelco Disposal, Inc., 492 U.S. 257
Northern District of California
 United States District Court




                                  13   (1989), the Supreme Court explained that the Eighth Amendment was addressed to “bail, fines, and

                                  14   punishment,” and that those matters “traditionally have been associated with the criminal process,

                                  15   and by subjecting the three to parallel limitations the text of the Amendment suggests an intention

                                  16   to limit the power of those entrusted with the criminal-law function of government.” Browning-

                                  17   Ferris Indus., 492 U.S. at 262-63. Although the Browning-Ferris Court refrained from “go[ing] so

                                  18   far as to hold that the Excessive Fines Clause applies just to criminal cases,” this Court is doubtful

                                  19   that “the outer confines of the Clause’s reach” encompass the conduct plaintiff alleges here. See id.

                                  20   at 263-64; see also Kortlander v. Cornell, 816 F. Supp. 2d 982, 994-95 (D. Mont. 2011) (granting

                                  21   judgment on the pleadings in favor of federal agents who seized property during investigation,

                                  22   explaining, “Since Kortlander was never even charged with an offense, let alone required to pay a

                                  23   fine as punishment for being convicted of an offense, the [Excessive Fines Clause claim] must be

                                  24   dismissed as implausible”) (citing Bajakajian, 524 U.S. at 327-28). Plaintiff cites no cases applying

                                  25   the Excessive Fines Clause to a local agency’s review of a conditional use or permit application or

                                  26   to any other like land-use context, and the Court finds the Clause a poor fit to the facts alleged here.

                                  27          In support of its claim, plaintiff cites only to Bajakajian, 524 U.S. at 334. See Opp’n at 31-

                                  28   32. In that case, the Supreme Court concluded that the forfeiture of foreign currency during a
                                                                                         23
                                             Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 24 of 26




                                   1   criminal proceeding was punitive, and was “thus a ‘fine’ within the meaning of the Excessive Fines

                                   2   Clause[.]” See Bajakajian, 524 U.S. at 334; see also Fed. Trade Comm’n v. Credit Bureau Ctr.,

                                   3   LLC, 937 F.3d 764, 770 (7th Cir. 2019), cert. granted sub nom. FTC v. Credit Bureau Ctr., No. 19-

                                   4   825, 2020 WL 3865251 (U.S. July 9, 2020) (explaining that the first step in an Excessive Fines

                                   5   analysis is whether there is a “fine” and holding that an injunction does not implicate the Excessive

                                   6   Fines Clause because it is not a fine). Here, plaintiff has failed to allege that it was subject to a fine.

                                   7   Plaintiff points to the allegedly “unlawful” enforcement of Planning Code section 317 as well as the

                                   8   imposition of CUA Decision I and CUA Decision II. See Opp’n at 32. These do not constitute a

                                   9   fine, either in cash or in-kind, as encompassed by the Excessive Fines Clause. See Bajakajian, 524

                                  10   U.S. at 328; see also Fed. Trade Comm’n, 937 F.3d at 770 (“The Supreme Court has limited ‘fines’

                                  11   to ‘cash [or] in-kind payment[s] imposed by and payable to the government.’”) (quoting Dep’t of

                                  12   Hous. & Urban Dev. v. Rucker, 535 U.S. 125, 136 n.6 (2002) (quotation marks omitted)).
Northern District of California
 United States District Court




                                  13            Finally, even if the actions plaintiff complains of were “fines” within the meaning of the

                                  14   Eighth Amendment, the Court also finds implausible plaintiff’s allegation that the imposition of

                                  15   CUA Decision I and CUA Decision II “was plainly excessive in that it deprived Plaintiff of any

                                  16   viable economically productive use of the Property.” See Opp’n at 32. For the reasons stated in

                                  17   § I.B, above, the allegation that plaintiff has been deprived of any economically productive use of

                                  18   the property is not plausible in light of the fact that plaintiff received approval to proceed with a

                                  19   two-unit project totaling 3,280 square feet. See SAC ¶¶ 77-79.

                                  20            Because this claim cannot be saved by the allegation of additional facts, the Court

                                  21   DISMISSES the Fifth Claim with prejudice.

                                  22

                                  23   II.      State Law Claims

                                  24            Plaintiff brings two state law claims in the SAC: writ of mandate per California Code of

                                  25   Civil Procedure § 1094.5 or 1085 (Sixth Claim); and writ of mandate per California Code of Civil

                                  26   Procedure § 1094.5 or 1085, under California Government Code § 65589.5 (Seventh Claim).

                                  27            In the motion to dismiss, defendants state that plaintiff’s state law claims must be dismissed

                                  28   as barred by the statute of limitations. Defendants argue that plaintiff should have brought a
                                                                                           24
                                          Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 25 of 26




                                   1   mandamus action “within 90 days of the cancellation of the 2014 Permit[.]” Mot. at 26-27 (citing

                                   2   Cal. Code Civ. Proc. § 1094.6). Yet the crux of plaintiff’s complaint is that defendants “unlawfully

                                   3   cancelled” its 2014 Permit, rather than revoking or suspending the permit, and that this “unlawful

                                   4   cancellation” left plaintiff in a proverbial no-man’s land, where it was deprived of the right to an

                                   5   automatic appeal to the Board of Appeals that would have attached if DBI had revoked the permit.

                                   6   SAC ¶¶ 90, 100. Where the misconduct alleged in the SAC was the very deprivation of plaintiff’s

                                   7   appellate rights, the Court will not at this stage dismiss the complaint on statute of limitations

                                   8   grounds for failure to appeal the 2014 Permit cancellation. See Von Saher v. Norton Simon Museum

                                   9   of Art at Pasadena, 592 F.3d 954, 969 (9th Cir. 2010) (“[A] complaint cannot be dismissed unless

                                  10   it appears beyond doubt that the plaintiff can prove no set of facts that would establish the timeliness

                                  11   of the claim.”) (citation omitted).

                                  12          Defendants also argue the amended complaint fails to state a claim for writ relief under
Northern District of California
 United States District Court




                                  13   California Code of Civil Procedure § 1094.5 or § 1085. They argue that the Planning Commission

                                  14   acted within its authority in issuing CUA Decision II, that plaintiff’s allegation that it did not have

                                  15   notice or meaningful opportunity to be heard before CUA Decision II is “disingenuous,” and that

                                  16   California Government Code section 65589.5 “provides no guarantees that a project will be

                                  17   approved as proposed.” Mot. at 28-29. Defendants focus on factual disputes better reserved for

                                  18   summary judgment. Their arguments rest on (1) whether plaintiff received an opportunity to be

                                  19   heard before the Planning Commission issued CUA Decision II, and (2) whether CUA Decision II

                                  20   is properly categorized as a “disapproval” of plaintiff’s project. See id. at 29. But plaintiff’s SAC

                                  21   alleges that, after plaintiff had an opportunity to present its project and after the close of public

                                  22   comment, with no warning to plaintiff that the Planning Commission was considering approving a

                                  23   project that was 900 square feet less than the “Negotiated Compromise,” the Planning Commission

                                  24   issued CUA Decision II. SAC ¶¶ 76-79. Plaintiff also alleges that CUA Decision II was issued

                                  25   “under the guise of an ‘approval,’” rather than as a disapproval, which would have triggered certain

                                  26   required findings under Government Code section 65589.5. See id. ¶ 76; Opp’n at 31.

                                  27          Treating plaintiff’s allegations as true, the Court finds dismissal of the state law claims at

                                  28   this stage is not warranted and accordingly DENIES the motion to dismiss the state law claims from
                                                                                         25
                                          Case 3:19-cv-00811-SI Document 67 Filed 09/02/20 Page 26 of 26




                                   1   the SAC.

                                   2

                                   3                                           CONCLUSION

                                   4          For the foregoing reasons and for good cause shown, the Court orders as follows:

                                   5          Defendants’ motion to dismiss is GRANTED in part, and plaintiff’s First Claim for violation

                                   6   of the First Amendment is DISMISSED with leave to amend. Plaintiff’s Second Claim for violation

                                   7   of Due Process, Third Claim for Inverse Condemnation/Takings, and Fifth Claim for Excessive

                                   8   Fines are DISMISSED with prejudice.

                                   9          Defendants’ motion to dismiss is DENIED in part as to plaintiff’s Fourth Claim for violation

                                  10   of Equal Protection and Sixth and Seventh Claims for writs of mandate under California state law.

                                  11          Plaintiff is granted leave to amend only insofar as needed to amend its First Claim. Any

                                  12   Third Amended Complaint is due no later than September 16, 2020.
Northern District of California
 United States District Court




                                  13          The Court CONTINUES the further case management conference set for September 4, 2020,

                                  14   to October 16, 2020, at 3:00 p.m. The parties’ joint case management statement shall be due

                                  15   October 9, 2020.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: September 2, 2020

                                  19                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       26
